Order unanimously modified, and, as modified, affirmed, without costs, in accordance with the following memorandum: We find no abuse of discretion in permitting the amendment to include additional causes of action for breach of contract and quantum meruit. The court should, however, have required plaintiff to serve an amended pleading and we modify the order accordingly. The amended complaint is to be served within 15 days from the entry of the order herein. (Appeal from order of Steuben County Court—amend complaint.) Present—-Cardamone, J. P., Hancock, Jr., Schnepp, Callahan and Witmer, JJ.